
	
		III
		110th CONGRESS
		1st Session
		S. RES. 152
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2007
			Mr. Bunning (for
			 himself, Mr. Pryor,
			 Mr. McConnell, Mr. Kerry, Mr.
			 Obama, and Mr. Cardin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the lifetime achievements of
		  Jackie Robinson.
	
	
		Whereas Jackie Robinson was the first athlete in the
			 history of the University of California at Los Angeles to letter in 4 sports in
			 1 year;
		Whereas on April 15, 1947, Jackie Robinson became the
			 first African-American to play for a major league baseball team;
		Whereas Jackie Robinson, who began his career in the Negro
			 Leagues, was named Rookie of the Year in 1947 and led the Brooklyn Dodgers to 6
			 National League pennants in 10 years and a World Series championship;
		Whereas Jackie Robinson's inspiring career earned him
			 recognition as the first African-American to win a batting title, to lead the
			 league in stolen bases, to play in an All-Star game, to play in the World
			 Series, and to win a Most Valuable Player award;
		Whereas Jackie Robinson was elected to the Baseball Hall
			 of Fame in 1962, the first African-American to receive such an honor;
		Whereas in March of 1984, President Ronald Reagan
			 posthumously awarded Jackie Robinson the Presidential Medal of Freedom;
		Whereas on October 29, 2003, Congress posthumously awarded
			 Jackie Robinson the Congressional Gold Medal, the highest award Congress can
			 bestow;
		Whereas Major League Baseball renamed the Rookie of the
			 Year Award the Jackie Robinson Award in his honor;
		Whereas his legacy continues through the Jackie Robinson
			 Foundation that has provided over $14,500,000 in scholarships to students in
			 need;
		Whereas Jackie Robinson's courage and dignity taught the
			 Nation about the strength of the human spirit when confronted with seemingly
			 immovable obstacles;
		Whereas Jackie Robinson, in his career, demonstrated that
			 how you play the game is more important than the final score;
		Whereas Jackie Robinson's legacy helps make the American
			 dream more accessible to all;
		Whereas April 15, 2007, marks the 60th anniversary of
			 Jackie Robinson's first game in Major League Baseball; and
		Whereas on April 15, 2007, over 200 players, managers, and
			 coaches wore Jackie Robinson’s number, 42, which was retired throughout Major
			 League Baseball in 1997, to honor his achievements: Now, therefore, be
			 it
		
	
		That the achievements and
			 contributions of Jackie Robinson be honored and celebrated; that his dedication
			 and sacrifice be recognized; and that his contributions to the Nation be
			 remembered.
		
